Citation Nr: 0426322	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
temporomandibular joint (TMJ) dysfunction with otalgia.

2.  Entitlement to a compensable initial evaluation for 
retropatellar pain syndrome of the right knee.

3.  Entitlement to a compensable initial evaluation for 
retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to June 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the above conditions, with assignment of a zero percent 
(noncompensable) rating for each condition.  In December 
2003, the Board remanded this case for additional 
development.  As noted in that remand, the veteran raised a 
claim concerning the left foot in her substantive appeal.  It 
appears that claim remains pending and is again REFERRED to 
the RO for appropriate action.

As explained below, the issue of entitlement to the 
assignment of a compensable evaluation for temporomandibular 
joint (TMJ) dysfunction with otalgia, will be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's bilateral knee disability is manifested by 
subjective complaints of pain, but without functional 
limitation.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
disability evaluation for retropatellar pain syndrome of the 
right and left knees are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, 
Diagnostic Code 5260 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in April 2001, prior to the 
initial AOJ decision.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to her via April 2001 and February 
2004 letters.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2001 letter advised the veteran what information and 
evidence was needed to substantiate the claims.  The letter 
also advised her what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, she was advised of 
the need to submit any evidence in her possession that 
pertains to the claims.  She was specifically told that it 
was her responsibility to support the claims with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claims, and the April 2004 supplemental 
statement of the case contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that she was aware that it 
was ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  She was 
given ample time to respond to the 2001 and 2004 letters.  
She was also given an opportunity to report for a hearing 
before a Veterans Law Judge in October 2002, but she did not 
appear. 


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, it appears that all 
obtainable evidence identified by the veteran relative to her 
claims has been obtained and associated with the claims 
folder.  She has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  That is, she has never 
stated that she has sought treatment for her knee disorders 
since her separation from service.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran was initially provided VA examinations 
in 2000.  Additional VA examinations were scheduled in 
February 2002 and again in April 2002; however, the veteran 
did not report for either examination.  

In December 2003, the Board determined that a VA examination 
was needed in order to properly evaluate the veteran's 
claims.  In a letter dated in February 2004, the VA informed 
the veteran of the importance of appearing for the 
examination and of 38 C.F.R. § 3.655.  In light of her past 
failure to report for scheduled examinations, the RO asked 
her to please indicate her willingness to report for VA 
examination.  This letter was mailed to the veteran's current 
address of record and was not returned by the Postal Service.  
She did not respond.  In this case, the examinations in 2002 
to which the veteran failed to report were scheduled in 
connection with her appeal from the original rating for her 
service-connected disability.  Based on her lack of response 
and the failed attempts to provide her additional 
examination, the Board has no choice but to proceed to decide 
her appeal based on the evidence of record.  38 C.F.R. 
§ 3.655.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

Factual Background

Service medical records relate that the veteran received 
treatment for bilateral knee pain.  

A fee-based examination was conducted in November 2000.  The 
range of motion of the knees was considered normal, 0 degrees 
to 140 degrees.  There was no evidence of abnormal movement, 
swelling, effusion, instability, weakness, pain, fatigue, 
weakness, lack of endurance or incoordination.  

Based on in-service treatment and VA examination, service 
connection was granted for bilateral retropatellar syndrome, 
in a July 2001 rating action.  A noncompensable evaluation 
was assigned.  

Analysis

The veteran appealed the initial assignment of the evaluation 
for service connection.  The issue before the Board is taken 
to include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board concludes, based on the entire record, that the 
veteran's disability picture does not approximate the 
schedular criteria for a 10 percent evaluation for limitation 
of motion of the knees.  Recent clinical findings do not show 
that limitation of motion is present.  The examiner at the 
November 2000 VA examination specifically noted that the 
veteran had full range of motion of both knees, 0-140 
degrees.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses functional loss due to pain and the 
regulations 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, in reaching 
its conclusion in this case.  Importantly, as noted, the most 
recent examination in 2000 indicated that there was no 
limitation of motion or tenderness of the knees.  While the 
schedular criteria explicitly recognize that functional loss 
may be due to pain, the criteria also provide that subjective 
complaints of pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  The VA examiner in 2000 commented 
that there was no pain, fatigue, weakness, lack of endurance 
or incoordination noted on the examination.  Moreover, 
objective evidence of manifestations that might otherwise 
demonstrate additional functional impairment has not been 
shown.  While the veteran is competent to report pain, she 
has not identified any functional limitation that would 
warrant a compensable rating under the applicable rating 
criteria.  The rating schedule does not support an increased 
rating due to pain alone.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  With no objective evidence of impairment, 
her complaints standing alone are insufficient to support a 
compensable rating.

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.

Diagnostic Code 5256 pertains to ankylosis of the knee, which 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move her knees, so they are 
clearly not ankylosed.  Therefore, Diagnostic Code 5256 is 
not appropriate to the veteran's service-connected 
disability.

Under Diagnostic Code 5257, for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent disability rating is assigned for mild impairment of 
the knee with recurrent subluxation or lateral instability.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  The medical 
evidence does not show that the veteran has ever had 
subluxation or instability of either knee.  Therefore, 
Diagnostic Code 5257 is not appropriate to the veteran's 
service-connected disability.

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.  
The medical evidence shows no evidence of locking of either 
knee, nor dislocation of either semilunar cartilage.  
Therefore, Diagnostic Code 5258 is not appropriate to the 
veteran's service-connected disability.

Under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage, the only disability rating available is 
10 percent.  The medical evidence does not show that the 
veteran has had the semilunar cartilage removed from either 
knee.  Therefore, Diagnostic Code 5259 is not appropriate to 
the veteran's service-connected disability.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  There is no medical evidence showing the veteran has 
any such impairment, or malunion or nonunion of either tibia.  
Therefore, Diagnostic Code 5262 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5263 provides a disability rating of 10 
percent for traumatic acquired genu recurvatum with weakness 
and insecurity in weight-bearing.  There is no medical 
evidence showing the veteran has any such condition.  
Therefore, Diagnostic Code 5263 is not appropriate to the 
veteran's service-connected disability.

The preponderance of the evidence being against the veteran's 
claims for higher ratings, the evidence is not equally 
balanced, and the veteran's claims must be denied.


ORDER

Entitlement to the assignment of a compensable evaluation for 
retropatellar pain syndrome of the right knee, is denied.

Entitlement to the assignment of a compensable evaluation for 
retropatellar pain syndrome of the left knee, is denied.




REMAND

Unfortunately, the claim concerning the veteran's ear/jaw 
condition must again be remanded.  The condition was 
initially diagnosed as Eustachian tube dysfunction, and a 
rating was assigned under a diagnostic code for ear 
disorders.  After additional examination in 2002, the 
diagnosis was changed to Eustachian tube dysfunction now 
shown as temporomandibular joint dysfunction with otalgia 
(ear pain), and the zero percent rating was continued under 
diagnostic codes pertinent to both an ear disorder and TMJ.

The rating criteria that pertain to the TMJ, specifically 
Diagnostic Code 9905, used by the RO to rate the disability, 
consider the results of diagnostic studies that include 
measurement of inter-incisal movement and lateral excursion.  
This analysis was not conducted in any of the veteran's prior 
VA examinations.  The Board finds that a medical examination 
is desirable for the proper adjudication of her claim.

Also, it appears relevant private treatment records remain 
outstanding.  In her substantive appeal, the veteran stated 
that she had consulted with two civilian physicians for her 
ear pain and was told she had TMJ.  There are no records in 
the file concerning post-service treatment.  The Board notes 
she has failed to respond to prior requests from VA to 
complete releases authorizing VA to request any private 
treatment records.  In light of the need to remand for an 
examination, the RO should give her another opportunity to 
complete release forms for any private treatment she has 
received and request those records if she responds.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action: 

1.  Tell the veteran to send VA copies of 
any evidence relevant to her ear/TMJ 
claims that is in her possession.  See 
38 C.F.R. § 3.159(b).

2.  Ask the veteran to complete release 
forms authorizing VA to request her 
treatment records from any private 
physician that has treated her for her 
ear/jaw disorder since separation from 
service.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

3.  After allowing the veteran an 
appropriate time to respond to the 
request for release forms and/or 
obtaining and private treatment records 
to the extent they are available, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
extent of her TMJ disorder.  All 
indicated tests and studies, including 
measurement of inter-incisal movement and 
lateral excursion, must be conducted.  
The examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.

4.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, readjudicate the claim.  
If any such action does not resolve the 
claim, issue the veteran a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of her claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



